Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/20 has been entered.
 

Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive.
Applicant’s amendment to claim 34 overcomes the rejection under 35 USC § 112 and the rejection has therefore been withdrawn.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., separating the particulate with only a vibration conveyor) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The examiner notes that applicant’s arguments directed to the new features are in response to the rejection of “26-28 and 31-42” as written in applicant’s remarks page 7. In the last office action only claims 26-28,31-41 were pending and rejected, as claims 42-43 were added in applicant’s response and subsequently withdrawn in this office action. The new features are not present in the claims previously or currently under examination. Even if claims 42-43 were not withdrawn applicant’s remarks would not overcome the rejection of claims 26-28,31-41 as the new features are not present in these claims. The examiner will also note that the proposed new limitations in the withdrawn claims may constitute new matter as well.


Election/Restrictions
Newly submitted claims 42-43 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The original claims are directed to a particulate sterilizer properly classified in A23L 3/263. New claims 42-43 are directed to a device for particulate separation and subsequent sterilization properly classified in B65B 37/04. These represent subcombinations usable together and are properly restricted if at least one of the subcombination has separate utility from the other. In this case the invention of claims 42-43 has separate utility such as gravity separating particulates by size. A search burden is in place for examining these new claims for the following reasons: The claims are separately classified. Search results related to separation mechanisms/methods are unlikely to be usable for sterilizing devices/methods. The examiner notes also that the original claims are directly related to configurations and parameters for sterilization, and only refer to mechanical elements in generic nonce terms. This is evident in claim 28 which refers to the particulate material being separated but does not elaborate as to how. A separated particulate may sterilize differently from a particulate that is not separated, but the means of separating the particulate is not relevant to the sterilization. Conversely the details as to how the particulate is sterilized is immaterial the construction of a separator. Thus the basis of patentability of one is not dependent on the other and thus are properly treated as separate inventions. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 42-43 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Interpretation 
In accordance with applicant’s remarks filed 9/24/2019 the recited current density of 1x1015 s-1cm-2 to 2.77 x 1015 s-1cm-2 is recognized to be equivalent to 0.16 mA/cm2 to 0.44 mA/cm2.
Claims 26-28,32-41 recite the limitation ‘the individual particles of the particulate material’. The individual particles are considered an inherent feature of particulate material and thus holds antecedent basis. Similarly the electrons of the electron beam are adequately supported. Thus neither case is considered indefinite under 35 USC § 112.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 26-28,32-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotte US 20150216106 A1 in view of Patel US 20080286424 A1,Medoff US 20140209093 A1, Haertling US 20130252340 A1, Perot US 20080175752 A1, Thompson US 20040261620 A1, Thilly US 20060151714 A1, Avnery US 5194742 A, Hansen US 20090148340 A1, STERILIZATION OF FOODS WITH ELECTRONS ("SOFT-ELECTRONS") by Hayashi et. al., and Electron Beam Pasteurization and Complementary Food Processing Technologies by Pillai et. al.

Regarding Claim(s) 26-27,32-33 Kotte teaches: A method for pasteurizing and/or sterilizing particulate material (1), comprising the following steps:
a) producing an electron beam (5)  via an electron source (4), (Kotte [0012], “Electron accelerators 12 are arranged on two sides of the product guiding channel 1.”)
b) pasteurizing and/or sterilizing of the particulate  material (1) by means of the electron beam (5) in a treatment zone (3), (Kotte [0001]; ”The invention relates to a method and a device for disinfecting pourable products, preferably seed, with accelerated electrons.” [0012], “Electron accelerators 12 are arranged on two sides of the product guiding channel 1.”)
 in which the particulate material (1) is free-falling a through the treatment zone so that trajectories of the individual particles of the particulate a material (1) are determined solely by their velocity, a force of gravity acting and, if a applicable, a process gas surrounding the particulate material (1) and the electron beam (5), from the electron source (4), contacts the particulate material a (1) to be pasteurized and/or sterilized, (Kotte fig. 1 – the particulate material 2a free falls in channel 1 and is sterilized by electron emitter(s) 12. [0014], “Upon entry of the particles into the product guiding channel, generally directed vertically downwards, a continuous acceleration of the particles takes place due to the effect of gravity….”)
wherein - the electrons of the electron beam (5) have an energy, (Kotte [0026])
wherein the energy lies in the range of from 80 keV to 300 keV (Kotte [0026] – 200 keV)
wherein the energy lies in the range of from 140 keV to 280 keV (Kotte [0026] – 200 keV)
(Kotte [0026] – 200 keV)
- the electron beam (5) in the treatment zone (3) has an mean electron current density (Kotte [0043] – “The flat electron beam 14… forming a Gauss-shaped intensity profile 15 in the plane of representation, which profile has a half-power width of approximately 30 mm. In the Z-axis, perpendicular to the plane of representation, the electron beam 14 has a dimension of approximately 1000 mm.)
- the particulate  material (1) is exposed to the electron beam (5) for a treatment time, (Kotte [0020] – “dwell time” in electron treatment zone.)
wherein the particulate  material (1), by means of the electron beam (5), is exposed to a dose of radiation (Kotte [0020] “the electrons affecting the particles from one preferred direction can reach the entire surface across the circumference of the particles, and a further improvement of the homogeneity of the electron dose is achieved”)
wherein the particulate  material (1) is moved through the treatment zone (3) at a speed (v) (Kotte [0014], “Upon entry of the particles into the product guiding channel, generally directed vertically downwards, a continuous acceleration of the particles takes place due to the effect of gravity….”)
the particulate material (1) is selected from the group consisting of a foodstuffs and animal food (Kotte [0001], “The invention relates to a method and a device for disinfecting pourable products, preferably seed, with accelerated electrons.”)
Kotte does not specifically teach: wherein the dose of radiation lies in the range from 1 kGy to 45 kGy. 
	wherein the mean electron current density lies in the range of 1x1015 s-1cm-2 to 2.77 x 1015 s-1cm-2,
	wherein the treatment time lies in the range from 5 ms to 25 ms.

	Optimizing the treatment variables is well within the bounds of normal experimentation. See MPEP 2144.05 II (A).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, “[a] particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.” In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In the case at hand, Kotte teaches the that the flow of the particle, which affects the exposure time, the speed it passes through the channel, the energy, and the dose are all recognized process variables to be controlled to achieve recognized results. (See Kotte paragraphs [0031]-[0032]. Further, Patel teaches that the energy of the beam (MeV, KeV, etc), the current/current density of the beam, the time of exposure, the velocity of the material being exposed, the dose (kGy), etc. as variables which achieve a recognized result (see Patel paragraphs [0096]+ and associated tables). Therefore, the prior art teaches adjusting these variables and identifies said sizes/ratios as result-effective variables (again see Kotte paragraphs [0031]-[0032] and Patel paragraphs [0096]+ and associated tables). Accordingly, it would have been obvious to one of ordinary skill in the art to tune the exposure to meet the required variables of the claim since it is not inventive to dis-cover the optimum or workable ranges by routine experimentation. Specifically, paragraph Patel [0096] and onward discuss several formulas that show how the different exposure variables relate to each other, and specifically recites an embodiment where a computer is configured to determine the optimum values of each of the variables. Patel specifically recites that experiments are to be conducted to determine optimal conditions, an example is found in paragraph [0096], “In order to determine D.sub.T, for each product that is to be processed, an experiment is conducted to find out the amount of energy required and the flow rate of the product (indirectly setting the residence time of the  Further, as cited by the applicant in their affidavit 4/9/2020, the book “Electron Beam Pasteurization and Complementary Food Processing Technologies” is replete with discussion of how the variables of conveyance speed, dose, energy, etc. must be balanced to provide appropriate sterilization and lays out the conditions for achieving this. See at least section 3.4.
Further, it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007)
	FURTHER, MPEP 2144.05 lays out the condition for the obviousness of similar and overlapping ranges, amounts, and proportions. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0, explaining "[t]hat which infringes if later anticipates if earlier"); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious). A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004). The patent claim at issue was directed to a weight plate having 3 elongated openings that served as handles for transporting the weight plate. Multiple prior art patents each disclosed weight plates having 1, 2 or 4 elongated openings. 392 F.3d at 1319, 73 USPQ2d at 1226. The court stated that the claimed weight plate having 3 elongated openings fell within the "range" of the prior art and was thus presumed obvious. 392 F.3d at 1322, 73 USPQ2d at 1228. The court further stated that the "range" disclosed in multiple prior art patents is "a distinction without a difference" from previous range cases which involved a range disclosed in a single patent since the "prior art suggested that a larger number of elongated grips in the weight plates was beneficial… thus plainly suggesting that one skilled in the art look to the range appearing in the prior art."
In this case the prior art discloses overlapping ranges in multiple references. The MPEP states (requoting from above), “A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004).” Medoff discloses a speed of the 
It is further disclosed that many of these different variables and their ranges are found in the same references. Hansen discloses in paragraph [0035], “The irradiating step may be performed using an electron beam, i.e. the ionizing radiation may be in the form of a beam of electrons directed towards the packaging material. In this case an electron beam of approximately 180 keV and 3.6 mA may be used, and the packaging material may be pulled through the electron beam at a velocity of approximately 7-10 m per minute. The applied radiation dose may be varied by varying the velocity at which the packaging material is pulled through the electron beam. The applied dose may preferably be within the interval 15 kGy to 100 kGy.” Thus containing the required details for velocity, exposure time, dose, current density, and energy of the electrons. Medoff [0056], “For example, the material can be conveyed at rates of at least [several values disclosed]…. The rate of conveying is related to the beam current and targeted irradiation dose, for example, for a 1/4 inch thick biomass spread over a 5.5 foot wide conveyor and 100 mA, the conveyor can move at about 20 ft/min to provide a useful irradiation dosage (e.g. about 10 Mrad for a single pass), at 50 mA the conveyor can move at about 10 ft/min to provide approximately the same irradiation dosage.” [0075]-[0076], “Electron bombardment may be performed using an electron beam device that has a nominal energy of less than 10 MeV, e.g., less than 7 MeV, less than 5 MeV, or less than 2 MeV, e.g., from about 0.5 to about 4 MeV,… The electron beam may have a relatively high total beam power (the combined beam power of all accelerating heads, or, if multiple accelerators are used, of all accelerators and all heads), e.g., at least 25 kW, e.g., at least 30, 40, 50, 60, 65, 70, 80, 100, 125, or 150 kW. In some cases, the power is even as high as 500 kW, 750 kW, or even 1000 kW or more. In some cases the electron beam has a beam power of 1200 kW or more, e.g., 1400, 1600, 1800…” Again disclosing that it is known that the velocity, exposure time, dose, current density, and energy of the electron beam are all related variables.


Regarding Claim(s) 28, Kotte teaches: wherein the particulate material (1) is separated prior to step b). (Kotte [0001] – “All granular products, that is bulk goods designated as powder or granulate, are understood under pourable, which products can be transported and separated in a continuous product flow.”)

Regarding Claim(s) 34, Kotte teaches: wherein the particulate material is a foodstuff selected from the group consisting of grains, breakfast cereals, snacks, nuts, almonds, peanut better, cocoa beans, chocolate, chocolate liquid, chocolate powder, chocolate chips, cocoa products, pulses, coffee, seeds, pumpkin seeds, spices, turmeric, tea mixtures, dried fruits, pistachios, dry protein products, bakery products, sugar, potato products, pasta products, baby food, dried egg products, soya products, thickeners, yeasts, yeast extracts, gelatine and enzymes. (Kotte [0001], “The invention relates to a method and a device for disinfecting pourable products, preferably seed, with accelerated electrons.”)

Regarding Claim(s) 35, Patel teaches: wherein the particulate material is an animal food selected from the group consisting of pellets; feed for ruminants, poultry, aquatic animals or domestic pets; or compound feed. (Kotte [0001], seeds may be considered animal food, such as commonly eaten by poultry.)

Regarding Claim(s) 36-37,39-41 Kotte teaches: A method for pasteurizing and/or sterilizing particulate material (1), comprising the following steps: 
a) producing an electron beam (5) via an electron source (4), (Kotte [0012], “Electron accelerators 12 are arranged on two sides of the product guiding channel 1.”)
b) pasteurizing and/or sterilizing of the particulate material (1) by means of the electron beam (5) in a treatment zone (3) (Kotte [0001]; ”The invention relates to a method and a device for disinfecting pourable products, preferably seed, with accelerated electrons.” [0012], “Electron accelerators 12 are arranged on two sides of the product guiding channel 1.”)
in which the particulate material (1) is free-falling through the treatment zone so that trajectories of the individual particles of the particulate material (1) are determined solely by their velocity, a force of gravity acting and, if applicable, a process gas surrounding the particulate material (1) and the electron beam (5), from the electron source (4), contacts the particulate material (1) to be pasteurized and/or sterilized, (Kotte fig. 1 – the particulate material 2a free falls in channel 1 and is sterilized by electron emitter(s) 12. [0014], “Upon entry of the particles into the product guiding channel, generally directed vertically downwards, a continuous acceleration of the particles takes place due to the effect of gravity….”)
wherein - the electrons of the electron beam (5) have an energy, (Kotte [0026])
wherein the energy lies in the range of from 80 keV to 300 keV (Kotte [0026] – 200 keV)
wherein the energy lies in the range of from 140 keV to 280 keV (Kotte [0026] – 200 keV)
(Kotte [0026] – 200 keV)
- the electron beam (5) in the treatment zone (3) has an mean electron current density (Kotte [0043] – “The flat electron beam 14… forming a Gauss-shaped intensity profile 15 in the plane of representation, which profile has a half-power width of approximately 30 mm. In the Z-axis, perpendicular to the plane of representation, the electron beam 14 has a dimension of approximately 1000 mm.)
- the particulate  material (1) is exposed to the electron beam (5) for a treatment time, (Kotte [0020] – “dwell time” in electron treatment zone.)
wherein the particulate  material (1), by means of the electron beam (5), is exposed to a dose of radiation (Kotte [0020] “the electrons affecting the particles from one preferred direction can reach the entire surface across the circumference of the particles, and a further improvement of the homogeneity of the electron dose is achieved”)
wherein the particulate  material (1) is moved through the treatment zone (3) at a speed (v) (Kotte [0014], “Upon entry of the particles into the product guiding channel, generally directed vertically downwards, a continuous acceleration of the particles takes place due to the effect of gravity….”)
wherein the material is a particulate (Kotte [0014], “Upon entry of the particles into the product guiding channel, generally directed vertically downwards, a continuous acceleration of the particles takes place due to the effect of gravity….”)
Kotte does not specifically teach: - wherein the material (1) is a plastic.
wherein the plastic is PET.
wherein the dose of radiation lies in the range from 1 kGy to 45 kGy. 
	wherein the mean electron current density lies in the range of 1x1015 s-1cm-2 to 2.77 x 1015 s-1cm-2,

wherein the speed lies in the range from 1 m/s to 5 m/s.
Hansen teaches:- wherein the material (1) is a plastic. wherein the plastic is PET. (Hansen [0052], “The polymer or film material used may be a polymer of polyethylene (herein designated PE), polypropylene (herein designated PP), polyethylene terephalate (herein designated PET”
	It would have been obvious to one of ordinary skill in the art to sterilize PET plastic such as in Hansen with the device such as in Kotte since both Hansen and Kotte teach that their electron sterilizers may be used for a variety of materials (Hansen [0054], “Alternatively other materials may be used, such as glass. Kotte [0001], “The invention relates to a method and a device for disinfecting pourable products… All granular products, that is bulk goods designated as powder or granulate, are understood under pourable…”) and thus switching the targets of the sterilization would be obvious. Further, one of ordinary skill in the art would be motivated to switch the sterilizing target from a seed to a plastic and thus make greater use of the device. Still further, it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). In this particular case it is clear that these similar devices could be used in similar ways.
Optimizing the treatment variables is well within the bounds of normal experimentation. See MPEP 2144.05 II (A).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, “[a] particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.” In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In the case at hand, Kotte teaches the that the flow of the particle, which affects the exposure time, the speed it passes through  Further, as cited by the applicant in their affidavit 4/9/2020, the book “Electron Beam Pasteurization and Complementary Food Processing Technologies” is replete 
Further, it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007)
	FURTHER, MPEP 2144.05 lays out the condition for the obviousness of similar and overlapping ranges, amounts, and proportions. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0, explaining "[t]hat which infringes if later anticipates if earlier"); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious). A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004). The patent claim at issue was directed to a weight plate having 3 elongated openings that served as handles for transporting the weight plate. Multiple prior art patents each disclosed weight plates having 1, 2 or 4 elongated openings. 392 F.3d at 1319, 73 USPQ2d at 1226. The court stated that the claimed weight plate having 3 elongated openings fell within the "range" of the prior art and was thus presumed obvious. 392 F.3d at 1322, 73 USPQ2d at 1228. The court further stated that the "range" disclosed in multiple prior art patents is "a distinction without a difference" from previous range cases which involved a range disclosed in a single patent since the "prior art suggested that a larger number of elongated grips in the weight plates was beneficial… thus plainly suggesting that one skilled in the art look to the range appearing in the prior art."
In this case the prior art discloses overlapping ranges in multiple references. The MPEP states (requoting from above), “A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004).” Medoff discloses a speed of the treatment material as between 3-100 ft/min = 0.01524-0.508 m/s and Avnery discloses 30 to 500 m/minute = 0.5-8.33 m/s. The two references overlap the range of the required speed of claim 30. Thompson discloses an irradiation time of 6 milliseconds and Haertling of 100 milliseconds overlapping the required values of claim 26. Multiple references disclose the correct values of energy for claim 26 as well as surrounding values. Haertling 200 KeV, Medoff 300 KeV-10 MeV, Averny  >20 KeV, Patel ~MeV, Hayashi et. al. 75-300 keV (specifically for particulate food sterilization). Multiple references disclose the correct values of dose of claim 27 as well as surrounding values. Haertling 14-30 kGy, Perot 25-50 kGy, Patel less than 1 kGy- greater than 45 kGy. Multiple references disclose the correct values of current of 
It is further disclosed that many of these different variables and their ranges are found in the same references. Hansen discloses in paragraph [0035], “The irradiating step may be performed using an electron beam, i.e. the ionizing radiation may be in the form of a beam of electrons directed towards the packaging material. In this case an electron beam of approximately 180 keV and 3.6 mA may be used, and the packaging material may be pulled through the electron beam at a velocity of approximately 7-10 m per minute. The applied radiation dose may be varied by varying the velocity at which the packaging material is pulled through the electron beam. The applied dose may preferably be within the interval 15 kGy to 100 kGy.” Thus containing the required details for velocity, exposure time, dose, current density, and energy of the electrons. Medoff [0056], “For example, the material can be conveyed at rates of at least [several values disclosed]…. The rate of conveying is related to the beam current and targeted irradiation dose, for example, for a 1/4 inch thick biomass spread over a 5.5 foot wide conveyor and 100 mA, the conveyor can move at about 20 ft/min to provide a useful irradiation dosage (e.g. about 10 Mrad for a single pass), at 50 mA the conveyor can move at about 10 ft/min to provide approximately the same irradiation dosage.” [0075]-[0076], “Electron bombardment may be performed using an electron beam device that has a nominal energy of less than 10 MeV, e.g., less than 7 MeV, less than 5 MeV, or less than 2 MeV, e.g., from about 0.5 to about 4 MeV,… The electron beam may have a relatively high total beam power (the combined beam power of all accelerating heads, or, if multiple accelerators are used, of all accelerators and all heads), e.g., at least 25 kW, e.g., at least 30, 40, 50, 60, 65, 70, 80, 100, 125, or 150 kW. In some cases, the power is even as high as 500 kW, 750 kW, or even 1000 kW or more. In some cases the electron beam has a beam power of 1200 kW or more, e.g., 1400, 1600, 1800…” Again disclosing that it is known that the velocity, exposure time, dose, current density, and energy of the electron beam are all related variables.


Regarding Claim(s) 38, Kotte teaches: wherein the particulate material (1) is separated prior to step b). (Kotte [0001] – “All granular products, that is bulk goods designated as powder or granulate, are understood under pourable, which products can be transported and separated in a continuous product flow.”)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M LUCK whose telephone number is (571)272-6493.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN M LUCK/Examiner, Art Unit 2881